Citation Nr: 1043576	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-37 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
post-thoracotomy damage to the left long thoracic nerve.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from August 
1957 to June 1959.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In September 2010, the Veteran submitted additional evidence (a 
July 2010 VA treatment record) that was not reviewed by the RO.  
However, he waived RO consideration of the additional evidence, 
permitting the Board to consider such records in the first 
instance.  See 38 C.F.R. § 20.1304(c).  Hence, the additional 
evidence is being considered.

The  issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for muscle damage as a 
result of VA surgery has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

In July 2003, the Veteran underwent a video assisted thoracotomy 
and a left lung wedge biopsy at a VA facility.  During the 
procedure, an incision was made, severing a nerve in the 
Veteran's back.  In a September 2007 Board decision it was 
determined that prior to surgery, when giving his consent for the 
procedure, the Veteran was not properly informed of the risk of 
nerve damage.  By rating decision dated in October 2007, the RO 
granted compensation under the provisions of 38 U.S.C.A. § 1151 
for post-thoracotomy damage to the left long thoracic nerve and 
assigned a 20 percent evaluation under Diagnostic Code 8519 
(paralysis of the long thoracic nerve), effective October 8, 
2003.  The Veteran appealed the rating assigned.

The most recent VA examination report in October 2008 notes the 
Veteran's complaints of a squeezing ache in the T10 distribution 
and diffuse left chest wall pain, mostly in the distribution of 
the lower ribs.  The examiner discussed medical literature which 
suggests that intercostal nerve injury occurs routinely during 
thoracotomy, but did not specifically discuss the Veteran's case 
in this regard.  It is unclear from the record which nerves are 
involved in the Veteran's post-thoracotomy damage.  Therefore, 
additional examination is required in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for his service-connected post-
thoracotomy disability since October 2008.  
After the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  Once the foregoing development has been 
accomplished to the extent possible, the 
Veteran should be scheduled for a VA 
examination by a neurologist to determine the 
nature and severity of his service connected 
post-thoracotomy damage, to include 
consideration of whether such disability 
encompasses additional nerve pathology other 
than the left long thoracic nerve.  His 
claims file must be reviewed by the physician 
in conjunction with the examination.  All 
pertinent findings should be reported in 
detail.  The examiner should specifically 
identify any related neurological 
manifestations (to include the nerve 
involved, degree of injury to each nerve 
involved, and any resulting functional 
impairment).  Adequate reasons and bases are 
to be provided for any opinion rendered.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination sent to his current address.  A 
copy of all notifications must be associated 
with the claims file.  The Veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have an adverse effect on his 
claim.

3.  The RO should then re-adjudicate the 
claim.  If it is not granted to the Veteran's 
satisfaction, the RO should issue an 
appropriate SSOC, and afford the Veteran and 
his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



